Citation Nr: 0214880	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  95-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
1988.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2002 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran clearly and unmistakably entered active 
service with a preexisting psychiatric disorder; thereby 
rebutting the presumption of soundness at induction.  

2.  The veteran's preexisting psychiatric disorder did not 
worsen or increase in severity during service.  

3.  A headache disability was not shown in service.  

4.  The record is without competent medical evidence 
demonstrating a medically sustainable etiologic link between 
postservice chronic headaches disability and active service.  


CONCLUSIONS OF LAW

1.  A preexisting acquired psychiatric disorder was not 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2001).  

2.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

It is contended by the veteran that he has a nervous 
condition and headaches which are of service origin.  A 
review of the service medical records (SMRs) reveals that the 
veteran reported a history of depression and excessive worry 
at the time of pre-induction examination in May 1984.  The 
SMRs are negative for complaints of, treatment for, or 
diagnosis of a mental disorder or headaches.  At the time of 
separation from service, there was no indication of a 
psychiatric condition or headaches.  

Post service records reflect that the veteran was treated for 
psychiatric symptoms in 1993.  When examined by VA in June 
1993, the examiner diagnosed dysthymia, attention deficit 
hyperactivity disorder, and psychological factors affecting 
physical condition (migraine headaches).  

The examiner opined that the veteran's problems were 
aggravated by his military service.  It was opined that the 
veteran had attention deficit hyperactivity disorder since 
childhood and the usual restriction of military service 
contributed to his difficulties.  



It was noted that the veteran reported becoming more 
depressed during service.  The examiner indicated that he did 
not access of the veteran's claims file for review.  This 
examination report includes a notation that magnetic 
resonance imaging (MRI) of the brain from May 1993 was 
negative.  

Subsequently dated VA records reflect that the veteran 
continued to be seen for his psychiatric problems and 
migraine headaches.  Schizo-affective disorder was noted.  
The veteran was hospitalized at a VA facility in July 1993 
and April-May 1995 for treatment of his psychiatric disorder.  

The record reflects that in early 2001 the veteran's records 
were sent for review and an opinion as to etiology of a 
nervous disorder.  The veteran was examined by VA in April 
2001 and his medical records were reviewed.  After obtaining 
his medical history, reviewing the claims file, and examining 
the veteran, the examiner diagnosed schizo-affective 
disorder.  Migraine headaches were also diagnosed.  The 
examiner opined that the record was clear in showing that the 
veteran's psychiatric disorder began before he was in the 
military when he was 15 years old.  The examiner added that 
there was no indication from the veteran's report that his 
condition grew worse during his military service.  Moreover, 
it was noted that it appeared that the veteran's condition 
acutely worsened instead in 1993, approximately 5 years after 
his discharge from service.  

At a personal hearing in August 2002, the veteran provided 
testimony in support of his claims.  While he had experienced 
psychiatric symptoms prior to service, he felt that they 
increased in severity during service.  Hearing [Hrg.] 
Transcript [Tr.] at 4.  He did not recall being treated for 
psychiatric symptoms during service.  He thought that he was 
first treated post service in 1992.  Tr. at 5.  He stated 
that his headaches, which also preexisted service, increased 
in severity during service.  Tr. at 7.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  

In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra; 
38 C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  

That is, he was provided with notice of the regulations 
pertaining to the disabilities at issue, a rationale of the 
denials, and he was notified of his appellate rights.  
Moreover, it is noted that the April 2001 opinion was 
obtained pursuant to the VCAA Act of 2000.  See RO 
correspondence dated in February 2001.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice VA treatment 
records, as well as numerous VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

An Acquired Psychiatric Disorder

Upon review, the Board finds that the preponderance of the 
evidence does not support the veteran's claim for service 
connection for an acquired psychiatric disorder.  As noted 
above, the veteran reported a medical history that included 
depression and excessive worry at time of pre-induction 
examination in May 1984.  No psychiatric disorder, however, 
was diagnosed at that time or at any time during military 
service.  It is also noted that the veteran has also provided 
testimony and given medical history in which he indicated 
that he was seen for psychiatric symptoms prior to service.  
Thus, there is no argument that the veteran had a preexisting 
psychiatric disorder.

As it is clear that the veteran's psychiatric disorder 
preexisted service, the Board must now determine whether the 
veteran's psychiatric disorder was aggravated by her service.  


A VA physician reported in 1993 that the veteran's diagnoses 
included dysthymia, attention deficit disorder, and 
psychological factors affecting his physical condition.  He 
added that it was his opinion that the veteran's problems 
were aggravated by his military service, but it was noted 
that the absence of the claims file for review made 
assessment more difficult.  

Pursuant to VCAA of 2000, additional evaluation was obtained 
in 2001.  The examiner noted that the claims file was 
reviewed and the veteran was examined before reaching an 
opinion as to etiology of any psychiatric disorder.  It was 
determined that the veteran's preexisting psychiatric 
disorder was not aggravated during service as evidenced by 
the fact that there was no record of being treated during 
service for psychiatric symptoms.  Moreover, it was opined 
that increase in severity was not shown until post service in 
1993.  

In short, the preponderance of the evidence indicates that 
the veteran's psychiatric disorder was not permanently 
worsened as a result of his service.  As such the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.  The Board finds 
highly probative the VA examination of April 2001 which 
concluded that the veteran's preexisting psychiatric disorder 
was not aggravated during military service.  The examiner at 
that time, unlike the examiner in 1993 who did not have 
access to the claims file, performed an exhaustive and 
thorough review of the evidence then of record.  Thus, his 
opinion is deemed the most probative.  

Additionally, it is noted that the Board has considered the 
veteran's assertion that his psychiatric disorder increased 
in severity during service.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  



Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.


Headaches

While the veteran has reported that he experienced headaches 
during service, there is nothing in the record to 
substantiate his claim.  All the SMRs are negative for 
treatment for, or diagnosis of, headaches during service.  
Post service records do show numerous reports of migraines, 
beginning in 1993, but there is no clinical record or medical 
personnel who has attributed this condition to military 
service, or any incident therein.  

In other words, the record is without competent medical 
evidence demonstrating a sustainable medical etiologic link 
between the chronic headaches disability first noted years 
post service, and any incident of service.  

As above, the Board has considered the veteran's claim that 
he has a current headache disability related to his period of 
service.  As noted earlier, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu, Routen,  supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, supra; 
38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

